PER CURIAM.
Alain Cupas was tried by jury and convicted of three counts of lewd and lascivious molestation of a child. Cupas seeks reversal of his convictions, challenging the admission of collateral crimes evidence (point I), the exclusion of evidence concerning the victim’s suspension from school and the incremental punishment of the school’s disciplinary system (point II), and the giving of a curative jury instruction (point III). We affirm as to points I and III without further comment. As for point II, we find no abuse of discretion in the trial court’s ruling that any probative value in evidence concerning the victim’s prior suspension from school and the incremental punishment of the school’s disciplinary system was substantially outweighed by the danger of unfair prejudice and thus affirm as to this ground as well.

Affirmed.

WARNER, STEVENSON and GERBER, JJ., concur.